 

Exhibit 10.3

 

 U.S. Energy Corp.

4643 S. Ulster Street, Suite 970

Denver, Colorado 80237

 

October 2, 2017

 

APEG Energy II, L.P.

Attn: Messrs. Haarman and Duke

 

Re:      U.S. Energy Corp. – Debt Equity Swap

 

Dear Messrs. Haarman and Duke:

 

Reference is made to that certain Exchange Agreement by and among U.S. Energy
Corp. (the “Company”), Energy One LLC (“Energy One”) and APEG Energy II, L.P.
(“APEG”) dated September 28, 2017 and that certain Standstill Agreement by and
between the Company and APEG dated September 28, 2017.

 

The Exchange Agreement and the Standstill Agreement are subject to approval by
the Company’s Board of Directors and shall not become effective until the
Company’s Board provided such approval.

 

Furthermore, closing of the Exchange Agreement is subject to NASDAQ approval and
approval by the shareholders at a special meeting of the Company and such
closing shall not take place until those approvals are received.

 

By executing below APEG acknowledges that the Exchange Agreement and the
Standstill Agreement shall not be effective until approved by the Company’s
Board of Directors and the closing of the Exchange Agreement shall not take
place until the Company receives NASDAQ and shareholder approval.

 

[signature and acknowledgment follows]

 

 

 

 



  Sincerely,       U.S. ENERGY CORP.         By: /s/David Veltri   Name:  David
Veltri   Title: President and Chief Executive Officer

 

Agreed and accepted on this 2 day of October, 2017

 

APEG Energy II, L.P.



      By:  /s/Patrick Duke   Name: Patrick Duke   Title: Managing Partner  

 

APEG Energy II, L.P.

      By:  /s/Paul Haarman   Name: Paul Haarman   Title: Managing Partner  

 



 